Proceedings upon a caveat to the probate in common form of a paper-writing as the last will and testament of Mrs. M. Ida Gulley.
The caveator alleged that the paper-writing propounded as the last will and testament of Mrs. M. Ida Gulley is not her will for that (1) the execution thereof was procured by the undue influence of the beneficiaries *Page 790 
named therein, and (2) for that at the date of the execution of said paper-writing, Mrs. M. Ida Gulley did not have sufficient mental capacity to make and execute a will.
The issues submitted to the jury were answered in accordance with the contentions of the caveator.
From judgment in accordance with the verdict, the propounders appealed to the Supreme Court.
An examination of the record in this appeal does not disclose prejudicial error in any decision by the court below in a matter of law or legal inference for which a new trial should be ordered by this Court.
The evidence pertinent to the questions involved in the determinative issues was submitted to the jury under instructions which are in accord with authoritative decisions of this Court. This evidence, consisting largely of the diverse opinions of witnesses, as is usual in proceedings of this nature, was conflicting. The jury having answered the issues contrary to the contentions of the propounders, the judgment in accordance with the verdict must be affirmed. We find
No error.